Citation Nr: 1111423	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-26 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant/claimant served on active duty for training (ACDUTRA) from July 1972 to November 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his August 2006 Substantive Appeal, the appellant requested a Travel Board hearing; in later August 2006 correspondence, he withdrew the request.  This case was before the Board in July 2008 when it was remanded for additional development.

In October 2009 the Board issued a decision which, in part, denied entitlement to service connection for depression.  The Appellant appealed the October 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court endorsed a Joint Motion for Partial Remand (Joint Motion) of the parties and remanded the matter for development and readjudication consistent with the instructions in the Joint Motion.  In the Joint Motion, the parties noted that the appellant had abandoned his appeal as to a back disorder (which was also denied in the October 2009 Board decision).

In light of the intervening precedent decision by the U.S. Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), the matter on appeal is expanded to encompass any psychiatric diagnoses shown (and the issue is recharacterized to so reflect).


FINDING OF FACT

Any currently diagnosed psychiatric disorder, including major depression, psychotic type, is not related to the appellant's service.



CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include major depression, psychotic type, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist in the development of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2005 explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a May 2006 letter informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.

Regarding VA's duty to assist, the appellant's service treatment records (STRs), Social Security Administration, and postservice treatment records are associated with the claims file.  He has not identified any pertinent evidence that remains outstanding.  

The Board has considered whether a VA examination to evaluate the appellant's disability is necessary, and finds such an examination is not necessary.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record is not sufficient evidence to decide the issue but: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease.  

The appellant's attorney argues that the duty to assist requires that a VA examination be provided in this case.  While the evidence includes competent evidence of a current disability and the service records reflect one instance where the appellant's drill instructor or company commander described the appellant as sad or depressed, the only evidence which indicates that the appellant's currently diagnosed psychiatric disorder (major depression, psychotic type) may be associated with service are his lay statements.  However, while the appellant is competent to report that he felt sad or depressed in service and/or that he has felt sad and depressed continuously since service, as it is within the realm of his own personal observation, the Board does not find these statements credible, for the reasons discussed below.  As the appellant's lay statements in this regard are not credible, they have no probative weight and therefore cannot satisfy the third criterion under 38 C.F.R. § 3.159(c)(4).  

In the absence of any supporting medical evidence to establish that the appellant suffered from an event, injury or disease in service and is currently suffering from persistent or reoccurring symptoms of a related disability the record must provide some evidence, beyond an appellant's own conclusory statements, regarding causation.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

Significantly, in this regard, there is no other medical or lay evidence that purports to link any current psychiatric disorder to service.  Further, there is no medical treatment record noting any evidence of depression until 1993, over 20 years after the appellant's separation from service.  This lengthy period weighs heavily against a finding that there is an indication that any current psychiatric disability is related to service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  For these reasons, a medical opinion is not necessary to decide this claim.  Accordingly, VA's duty to assist is satisfied, and the appellant is not prejudiced by the Board's proceeding with appellate review.

B. Factual Background

As noted above, a September 1972 report from the appellant's drill instructor or company commander notes that the appellant sometimes seemed sad or depressed.  An identical October 1972 report noted specifically that the Appellant was not observed as sad or depressed.  These reports noted a consistent lack of effort and defiance, and one noted "[private] wants to be a hippie."  He was referred to the unit's psychiatrist who concluded that the appellant had no incapacitating mental disability; that there was no requirement for psychiatric hospitalization or treatment at that time; and that the appellant had no mental disability which would warrant a discharge by reason of disability.  The psychiatrist found that the appellant had an inability to learn.  The psychiatrist noted that the appellant had had treatment for emotional outbursts; that he had been in special education classes in school; and that he had failed his service entrance test until he was "helped" by his recruiter.  

A November 1972 Aptitude Board recommended that the appellant be discharged for unsuitability (due to having a hard time learning) and issued an honorable discharge.  His DD 214 reflects that he received an honorable discharge.

The record is silent until 1993 when the appellant reported that he had been unable to work since 1984 and that this resulted in a "nervous breakdown."  He reported that he felt suicidal in 1989 but was never treated with medication.  In a December 1993 VA treatment record, he reported he was unable to find employment and felt depressed over the situation.  However, the medical record also indicates that he participated in group that day and that he did not appear depressed nor did he report depression.  The assessment was questionable suicidal ideation "possible manipulative behavior by veteran secondary to current living arrangements & veteran's repeated statements to be awarded SSDI benefits."  Another medical note that same day noted that the appellant was seeking medication for "nerves" and that he denied alcohol or drug use.  

A March 2005 report from a VA psychologist noted that the appellant reported that he had lived with his sister "for 20 years" (although other records are clear that he was incarcerated for 10 years during this period).  The appellant also denied alcohol or drug use (stated he had "never" had a problem with alcohol or drugs).  After the psychologist looked up his treatment history and observed that he had undergone alcohol treatment at the VA in 1989, the appellant "then said that he had misunderstood the meaning of 'never'."  The appellant then said that he had not used alcohol or drugs in seven years.  When he was asked to submit a urine sample, he initially stated that "it would come up for the medication he takes for his back; finally admitted that it would be positive for cocaine."  The assessment was that the appellant "was not being frank about his problems, and appears to be seeking NSC pension rather than treatment . . . ."

An April 2005 report from a VA social worker noted that the appellant reported a history of substance abuse but that he was clean from 1994 to 2005 while he was in the penitentiary.  He was seeking pension benefits, and he "seems to be presenting different stories to different staff."

A June 2006 VA treatment record assessed depression.  A June 2006 VA mental health record noted "per chart documentation and patient's report, he experienced learning difficulties in school and presently had problems reading, spelling, and writing."  

In December 2006, the appellant reported being depressed ever since he had back surgery in 1985; he denied being on any antidepressants.  A mental status examination noted that while the appellant reported a depressed mood, he was observed as euthymic "able to smile, crack jokes, laugh."  His list of diagnoses at the end of the examination included cocaine dependence in remission but no other mental health disorder.  The health care provider noted "[g]iven patient's self-reported history, observations and physical findings it appears that this patient is presenting a factitious [sic] disorder related to his . . . depression for secondary gain purposes."

In April 2007 the appellant submitted a urine sample as part of his VA DRVRP program which the lab deemed showed evidence of dilution or substation of other liquid.  The appellant was apprised of the results of the testing and said he "was thirsty" before the testing.  The psychologist noted that the lab staff had indicated that the appellant would have had to drink over a gallon of water in the hour before the sample was taken to cause the reported results.  Records at this time show a diagnosis of major depression, psychotic type.  In February 2008 the appellant was diagnosed with recurrent major depression.

C. Legal Criteria and Analysis

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty (which includes ACDUTRA), or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To prevail in a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

A disorder also may be service connected if the evidence of record shows that the appellant currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the appellant has been diagnosed with major depression during this appeal.  Also, it is undisputed that there is a notation in service by a fellow soldier, not a medical or mental health professional, that he occasionally seemed sad or depressed.  However, there was no diagnosis or treatment of depression or of a psychiatric disability in service, including upon discharge.  In fact, the assessment by a psychiatrist in service was that the appellant did not have a mental health disability.

Postservice medical records reveal no complaints of, treatment for, or a diagnosis of a psychiatric disorder for many years after military discharge.  The earliest post-service medical treatment record reflecting complaints of depression was in 1993 when the appellant reported being depressed in the mid- to late 1980s.  Major depression was not diagnosed until 2006.  The initial diagnosis of depression in 2006 is too remote in time to support a finding of in-service onset, particularly given the lack of continuity of symptomatology in the medical evidence.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Joint Remand indicated that the Board should address the competency and credibility of the appellant's lay statements in light of recent case law.  With respect to the appellant's assertions as to continuity of symptomatology, assuming that the appellant is competent to report symptoms of depression because this requires only personal knowledge as it comes to him through his senses, the Board finds that his statements are not credible.  Layno, 6 Vet. App. at 470; see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  First, his accounts of continuity of symptomatology are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements). 

Second, his statements are not credible regarding continuity of symptomatology because his statements regarding the length of time he has had symptoms of depression are inconsistent.  In an August 1993 treatment record, he stated that his inability to work after 1984 led to his mental health problems.  Also, in an October 2006 VA Form 21-527, the appellant listed the beginning of his depression as 1985.  In other statements the appellant has reported that he has had depression continuously since service.

Third, the medical records, described in detail above, are replete with evidence that the appellant is not credible as various mental health professionals and other health care providers have concluded that his statements to providers are inaccurate and are motivated by secondary gain.  See December 2006 VA treatment record (provider concluded that "[g]iven patient's self-reported history, observations and physical findings it appears that this patient is presenting a factitious [sic] disorder related to his . . . depression for secondary gain purposes."); March 2005 VA treatment record (concluding that the appellant "was not being frank about his problems, and appears to be seeking NSC pension rather than treatment . . . ."); December 1993 VA treatment record (assessing questionable suicidal ideation due to "possible manipulative behavior by appellant secondary to current living arrangements & appellant's repeated statements to be awarded SSDI benefits.).

For the aforementioned reasons, the appellant's statements are considered not credible.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of appellant's medical history but must assess the credibility and weight of the evidence provided by the appellant before rejecting it). 

Next, service connection may be granted when a medical nexus is established between the claimed disorder and military service.  There is no medical evidence that supports such a nexus.  However, as noted above, the initial diagnosis of major depression in 2006 (over 30 years after service) is too remote in time to support a finding of in-service onset, particularly given the lack of continuity of symptomatology in the evidence.  See Maxson, 230 F.3d at 1333 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

In this case, the only evidence that suggests that the appellant's current psychiatric disability is related to ACDUTRA service is his own testimony.  A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer). 

In this case, the only evidence that suggests that the appellant's current psychiatric disability is related to his ACDUTRA service are his own statements.  The Board finds that major depression with psychotic features is not a "condition" which a lay person is competent to identify or determine the etiology of.  See Clemons, 23 Vet. App. at 6.  No factual foundation has been made to establish that the appellant is qualified through education, training, or experience to offer a medical diagnosis or establish etiology of the claimed condition.  In fact, the evidence shows that the appellant has worked as a truck driver.  Hence, his statements regarding the etiology of his current psychiatric disorder are not competent evidence.  For the reasons just expressed, the appellant's contentions regarding a nexus are not probative.

Given the Board's conclusions that the preponderance of the evidence is against findings of continuity of symptomatology or competent evidence of a nexus in this case, the Board does not need to address the issue of whether the appellant's in service depression was acute or chronic, as noted in the Joint Remand.  

The Board concludes that the preponderance of the evidence is against the claim of service connection, and that there is no doubt to be resolved.  Hence, the claim must be denied.


ORDER

Service connection for a psychiatric disorder, to include major depression, psychotic type, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


